Title: To John Adams from Jean de Neufville & Fils, 22 March 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourd Sir
Amsterdam 22 March 1781

May it please Yoúr Excellency. That we acknowledge the receipt of her most esteemd favoúr, the sentiments expressd there in are most liberall, we are in hopes they may prevaill with oúr people, bútt nationally considered, we confess, we are mostly to slow in oúr motions, the generall, feel the English injury, they are sensible of its soúrce, bútt seem to múch abashd by the loss, to move as yett; may they be awaken’d in time! to prevent destrúction and preserve liberty with smaller fortúnes.
May we also thank Yoúr Excellency for the aproving of oúr arrange­ment aboút the Obligations, we are still in great hopes the loan will succeed bútt not so soon as we wished, the Statia affair múst decide we think great things, and may accelerate American Independence, and the rights of Neútrall Vessells.
The English seem determind that Amsterdam shall pay therefor, it wónt be oúr faúlt.
Mr. Hodshon hath send ús the inclosed Bills, which we have the honoúr to forward for Acceptance, mean while with all respectfúll regard we have the honoúr to be Honourd Sir! Yoúr Excellencys most devoted And most Obedient humble Servants

John de Neufville & Son

